DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment, filed on 02/21/2020, has been acknowledged.

Status of Claims:
	Claims 3, 6, and 8-9 were amended

	Abstract:
		Amendment to Abstract, filed on 02/21/2020, has been accepted.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
1. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “piston 4” (See Paragraph [0047], line 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "piston 4" (See Paragraph [0047], line 1) and "piston 14" (See Paragraph [0047], line 1-2 and 4) have both been used to designate “piston”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 

3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both “EGR system 55” and “engine component 55” (See Figure 1); as well as, reference character “47” has been used to designate different components (See Figure 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    737
    1095
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    779
    media_image2.png
    Greyscale

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
a. Claim 1 recites the limitation "… a mechanical supercharger" in line 4.  There is a double recitation for this limitation in the claim.
This recitation of "… a mechanical supercharger" in line 4 of Claim 1 should be replaced by – … the mechanical supercharger --.

b. Claims 2-9 recites the limitation "… a mechanical supercharger" in line 1.  There is a double recitation for this limitation in the claim.
This recitation of "… a mechanical supercharger" in line 1 of Claims 2-9 should be replaced by – … the mechanical supercharger --.
Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Pub. Number US 2011/0209680 A1), in view of either Iwata et al. (Pub. Number JP 2006-299852 A) or Fujihira et al. (Pub. Number JP 09-228846 A).
Katayama discloses an engine comprising: 
an engine (10) provided with a camshaft (18, 19) and an injector (Not shown) (See Figure 1, Paragraphs [0020] and [0026]); 
a variable valve mechanism mounted on the camshaft (18, 19) and configured to change a rotational phase of the camshaft (18, 19) (See Figure 1, Paragraphs [0020] and [0026]) and auxiliary devices (such as a generator 95, a water pump, an air compressor 96, etc.);  
a fuel pump (72) configured to regulate a pressure of fuel injected from the injector (Not shown) (See Figure 1, Paragraph [0026]); and 
both the fuel pump (72) and the auxiliary devices (such as a generator 95, a water pump, an air compressor 96, etc. ) being driven by power transmitted from an engine output shaft (crankshaft 17) of the engine (10) (See Figure 1, Paragraphs [0020] and [0026]);
the power being transmitted to the fuel pump (72) via a first drive mechanism (via 80) and the power being transmitted to the auxiliary devices (such as a generator 95, a water pump, an air compressor 96, etc.) via a second drive mechanism (via 103) whose system is different from a system of the first drive mechanism (via 80) (See Figures 1-2, Paragraphs [0020]-[0034]);
(Re. Cl. 3) wherein the first drive mechanism (via 80) and the fuel pump (72) are drive-coupled to each other on one end side of the engine output shaft (crankshaft 17), and the second drive mechanism (via 103) and the auxiliary devices (such as a generator 95, a water pump, an air compressor 96, etc.) are drive-coupled to each other on the other end side of the engine output shaft (crankshaft 17) (See Figure 1);
(Re. Cl. 4/3) wherein the first drive mechanism (via 80) includes a one-end-side endless transmission member wound around one end of the engine output shaft (Crankshaft 17) and the fuel pump (72) (See Figures 1-2); and
(Re. Cl. 6/3) wherein the second drive mechanism (via 103) includes another-end-side endless transmission member wound around the other end of the engine output shaft (Crankshaft 17) and the auxiliary devices (such as a generator 95, a water pump, an air compressor 96, etc.) (See Figures 1-2).
However, Katayama fails to disclose a mechanical supercharger driven by the engine/ by power transmitted from an engine output shaft.
Iwata/Fujihira teaches that it is conventional in the art of engines having mechanical supercharger, to utilize a mechanical supercharger (13 of Iwata; 3 of Fujihira) driven by the engine/ by power transmitted from an engine output shaft (crankshaft 6 of Iwata; Not shown/Numbered of Fujihira) (See Figure 2, Paragraph [0021] of Iwata; Figures 1 and 6, Paragraph [0041] of Fujihira).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a mechanical supercharger driven by the engine/ by power transmitted from an engine output shaft, as taught by Iwata/Fujihira, to improve the performance efficiency of the Katayama device, since the use thereof would have prevented interferences of the driving performance of the fuel pump from that of the mechanical supercharger. 

Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Pub. Number US 2011/0209680 A1), in view of either Iwata et al. (Pub. Number JP 2006-299852 A) or Fujihira et al. (Pub. Number JP 09-228846 A); and further in view of either Kurei et al. (Pub. Number JP 2016-031037 A) or Nagatsu et al. (Pub Number US 2016/0265482 A1).
The modified Katayama discloses the invention as recited above, however, fails to disclose (Re. Cl. 2) the fuel pump configured to set the pressure of the fuel to be 40 MPa or more; and (Re. Cl. 8) a geometric compression ratio of the engine being 15 or more; and (Re. Cl. 9) the injector being configured to inject fuel containing at least gasoline directly into a cylinder of the engine.
Kurei/Nagatsu teaches that it is conventional in the art of internal combustion engines, to utilize (Re. Cl. 2) the fuel pump configured to set the pressure of the fuel to be 40 MPa or more (120 MPa) (See Paragraph [0052] of Kurei; Paragraph [0063] of Nagatsu); (Re. Cl. 8) a geometric compression ratio of the engine being 15 or more (See Paragraph [0032] of Kurei; Paragraph [0036] of Nagatsu); and (Re. Cl. 9) the injector being configured to inject fuel containing at least gasoline directly into a cylinder of the engine (See Paragraph [0031] and [0049]-[0052] of Kurei; Paragraph [0063] of Nagatsu).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the fuel pump configured to set the pressure of the fuel to be 40 MPa or more; a geometric compression ratio of the engine being 15 or more; and the injector being configured to inject fuel containing at least gasoline directly into a cylinder of the engine, to improve the performance efficiency for the modified Katayama device.

Claims 5/4 and 7/6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Pub. Number US 2011/0209680 A1), in view of either Iwata et al. (Pub. Number JP 2006-299852 A) or Fujihira et al. (Pub. Number JP 09-228846 A); and further in view of either Mihara et al. (Pub. Number JP 08-326550 A) or Ebesu et al. (Pub Number US 2018/0038274 A1).
The modified Katayama discloses the invention as recited above, however, fails to disclose (Re. Cl. 5/4) the first drive mechanism including a second one-end-side endless transmission member and its function; and (Re. Cl. 7/6) the second drive mechanism including a second one-end-side endless transmission member and its function.
Mihara/Ebesu teaches that it is conventional in the art of accessory applied for internal combustion engines, to utilize (Re. Cl. 5/4) the first drive mechanism (via 17 of Mihara; 72 of Ebesu) includes a second one-end-side endless transmission member that is configured to transmit power to the camshaft (6 of Mihara; 41, 51 of Ebesu) and that is apart from the one-end-side endless transmission member (See Figure 3, Paragraphs [0049] and [0055]-[0061] of Mihara; Figure 4, Paragraph [0028]); and (Re. Cl. 7/6) the second drive mechanism (via 18 of Mihara; 71 of Ebesu) includes a second other-end-side endless transmission member that is configured to transmit power to a compressor  (43 of Mihara; Not Numbered of Ebesu) of an air conditioner and that is apart from the other-end-side endless transmission member (See Figure 3, Paragraph [0057] of Mihara; Figure 4, Paragraph [0027]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first/second drive mechanism including a second one-end-side endless transmission member and its function, as taught by Mihara/Ebesu, to improve the performance efficiency for the modified Katayama device, since the use thereof would have optimized the load distribution on endless transmission members.

Information Disclosure Statement
The information disclosure statements (PTO-1449) submitted on 21 February 2020 and 03 September 2020 have been acknowledged and placed in the file. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. Each initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwagami et al. (Pub. Number US-20180266312-A1) relates to an accessory drive device for internal combustion engines.

Serkh et al. (Pub. Number US-20180195483-A1) relates to an accessory belt drive system with multiple ratios and torque reversal.
 
Ebesu et al. (Pub. Number US-20170363051-A1) relates to a supercharged engine having an intervening part  which overlaps with a fuel pump in one of vertical and lateral directions of the engine body.

Turner et al. (Pub. Number US-20170335811-A1) relates to gear driven diesel fuel injection pump of an engine.

Turner et al. (Pub. Number US-20170306808-A1) relates to a cam drive system for an engine.

Iwagami et al. (Patent Number US-10865857-B2) relates to an accessory drive device for an engine.

Serkh et al. (Patent Number US-10161374-B2) relates to an accessory belt drive system with multiple ratios and torque reversal.

Serkh et al. (Patent Number US-7552708-B2) relates to a damp accessory drive system including a crankshaft pulley, an accessory pulley, a motor/generator pulley, a belt tensioner pulley, and a power transmission belt trained about the crankshaft pulley, the accessory pulley, the motor/generator pulley, the belt tensioner pulley.

Kusumi et al. (Patent Number US-7124733-B2) relates to a tensioner controlling tension of a loop connecting body that links an output portion of an engine body and an output-input portion of a motor generator being fixed to the motor generator.

Stone (Patent Number US-7044100-B2) relates to an integrated power transmission drive.

Deane (Patent Number US-5533475-A) relates to an engine and gear drive combination.

Williams et al. (Patent Number US-5125376-A) relates to a modular accessory mounting apparatus for heavy duty engines.

Mitchell (Patent Number US-3603296-A) relates to an overhead camshaft engine having a toothed belt drive.

Connell (Patent Number US-3263663-A) relates to accessory mountings for internal combustion engines

Hofling Svante et al. (Pub. Number DE 102004033948-A1) relates to a device for driving a high pressure fuel pump in internal combustion engines.

Weihrauch Karl et al. (Pub. Number DE 102010016693-A1) relates to a control assembly having a crankshaft sprocket connected to a crankshaft and having a counter shaft sprocket for actuating a fuel pump.

Alfred Büchi (Pub. Number GB 784586-A) relates to a turbo-blower engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 10, 2021